816 F.2d 681
48 Fair Empl.Prac.Cas.  642
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robin C. OLDFATHER, Plaintiff-Appellee,v.OHIO DEPARTMENT OF TRANSPORTATION;  Warren Smith, Ind. &Director;  Morris G. Tipton, Ind. & Director;Lloyd Wallace, Ind. & Director;  RobertJ. Travis, Ind. & Adm. Asst.,Defendants-Appellants.
No. 86-3996.
United States Court of Appeals, Sixth Circuit.
April 6, 1987.

1
Before JONES and NORRIS, Circuit Judges, and COHN, District Judge.*

ORDER

2
Plaintiff-appellee moves to dismiss this appeal on the basis that the district court's opinion of September 30, 1986 was not a final order under 28 U.S.C. Sec. 1291.  Defendants-appellants responded.


3
On September 30, 1986, the district court entered an opinion, finding in plaintiff's favor on her sex discrimination claims under Title VII, 42 U.S.C. Sec. 2000e (1982) and 42 U.S.C. Sec. 1983 (1982), and in defendants' favor on three related claims.  The court ordered plaintiff reinstated to a comparable position within the Ohio Department of Transportation and awarded back pay, less any sums earned from subsequent employment from the date of termination to date of reinstatement.  The court retained jurisdiction to insure compliance with the reinstatement provision and scheduled a hearing to determine the amount of back pay.  On October 27, 1986, defendants appealed.


4
Upon examination of the record, we conclude that defendants' appeal is premature.  The district court clearly denominated its September 30, 1986 opinion as such then amended the opinion on November 17, 1986 to reflect the fact that it was not intended to be a final and appealable order.  28 U.S.C. Sec. 1291.  The district court has not yet entered final judgment.  Since this Court does not have jurisdiction of the appeal,


5
It is ORDERED that the motion to dismiss is granted.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation